Citation Nr: 1026721	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO. 05-41 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.   Entitlement to compensation based upon the provisions of 38 
U.S.C.A. § 1151 for additional disabilities stemming from VA 
medical treatment, including surgery/hospitalization in August of 
1998.

2.  Whether new and material evidence was received to reopen the 
claim for service connection for a chronic disability of the 
feet.

3.  Whether new and material evidence was received to reopen the 
claim for service connection for a chronic mental disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from October 1964 through November 
1968. This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 and March 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

Claim under 38 U.S.C.A. § 1151

The Veteran is seeking to establish entitlement to compensation 
based upon the provisions of 38 U.S.C.A. § 1151 for additional 
disabilities stemming from VA medical treatment of aortic 
aneurysms at the Atlanta VA Medical Center in August of 1998.  In 
particular, he claims that his additional disabilities include, 
but are not limited to, bilateral lower extremity claudication; 
infection to the cervical spine resulting in additional surgery 
of a cervical spine fusion; atrophy of the multiple muscles; 
impotency; and mental disability.  See July 1999 claim and 
February 2001 statement, February 2006 VA Form 646. 

As of October 1, 1997, 38 U.S.C.A. § 1151 added the requirement 
that there must be evidence showing that the additional 
disability for which benefits are sought was proximately caused 
by carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA or by an event not 
reasonably foreseeable.  See Pub. L. No. 104-204, § 422(a), 110 
Stat. 2926 (Sept. 26, 1996), codified at 38 U.S.C.A. § 1151 (West 
2002).

Effective September 2, 2004, the regulations pertaining to claims 
for compensation pursuant to 38 U.S.C.A. § 1151 filed on or after 
October 1, 1997, were amended. See 69 Fed. Reg. 46,426 (Aug. 3, 
2004) [adding 38 C.F.R. § 3.361].  Those regulations largely 
implemented the provisions of 38 U.S.C.A. § 1151, as amended.

In determining whether a Veteran has an additional disability, VA 
compares the Veteran's condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon which 
the claim is based to the Veteran's condition after such care or 
treatment.  38 C.F.R. § 3.361(b).  To establish causation, the 
evidence must show that the hospital care or medical or surgical 
treatment resulted in the Veteran's additional disability.  
Merely showing that a Veteran received care or treatment and that 
the Veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1).  In its April 2008 Remand, the 
Board directed that medical opinion as to causation be obtained 
in this case, following VA examination.  Even though the Veteran 
has not appeared for physical examination, medical opinion is 
required to answer this question before appellate review may be 
completed.  

Hospital care or medical or surgical treatment cannot cause the 
continuance or natural progress of a disease or injury for which 
the care or treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2) (2009).  In its April 2008 Remand, the Board directed 
that medical opinion as to the etiology of the Veteran's post-
surgical residuals be obtained in this case, following VA 
examination.  Even though the Veteran has not appeared for 
physical examination, medical opinion is required to answer this 
question before appellate review may be completed.  

Compensation is authorized under 38 U.S.C.A. § 1151 where 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in furnishing 
hospital care, medical or surgical treatment, or examination 
proximately caused a Veteran's additional disability, to include 
where (i) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or (ii) VA 
furnished the hospital care or medical or surgical treatment 
without the Veteran's informed consent.  In this case, the 
Veteran contends that he would not have incurred these residuals 
of surgical treatment of an aneurysm if VA had timely diagnosed 
the problem.  Unfortunately, no opinion as to whether VA failed 
to timely diagnose the aneurysm has been obtained.  In its April 
2008 Remand, the Board directed that medical opinion as to 
causation be obtained in this case, following VA examination.  
Even though the Veteran has not appeared for physical 
examination, medical opinion is required to answer this question 
before appellate review may be completed.  

A review of the record in his matter reveals that additional 
development is required prior to final adjudication of the issue.  
The VA medical records show that the Veteran was admitted to the 
VA Atlanta Medical Center on August 5, 1998, with complaints 
including nausea, vomiting and guaiac positive stools.  He 
remained stable until August 16, 1998, when he was found to be 
hypotensive with a systolic blood pressure of 70 and a new 
complaint of right sided flank and abdominal pain. 

The Veteran underwent emergency surgery for what turned out to be 
a necrotic infrarenal abdominal aortic aneurysm, and was later 
referred to as "possible untreated infection."  He remained in 
the hospital for several months and was ultimately discharged in 
November 1998 with the diagnosis of 1) cervical spine abscess, 2) 
status post necrotic aneurysm of the distal aorta and right 
iliofemoral artery which ruptured, 3) acute renal failure - 
resolved, 4) urinary tract infection times two, 5) upper 
gastrointestinal bleed - resolved, and 6) chronic parasthesias of 
the legs.  Over a year later, a VA physician referred to the 
Veteran as "s/p AAA (abdominal aortic aneurysm) repair with 
graft" ... "and has vascular complications of same."  See 
December 1999 VA outpatient record.  

And, in February 2001, he was seen in the VA Vascular Surgery 
Clinic complaining of bilateral lower extremity claudication" 
and noted as "status post aortic ligation following rupture 
iliac aneurysm and infected aortic aneurysm."  Again, the main 
allegation in this claim is that the Veteran has additional 
unforeseeable disabilities that were caused by VA's treatment 
related to his ruptured aortic aneurysms.  Medical opinion is 
required to address this question.  

There has been no assessment by a medical professional in this 
case as to any of the elements of an 1151 claim, as discussed 
above.  The April 2008 Board remand ordered an examination, and 
VA did offer to afford the Veteran a VA examination twice 
following the remand.  According to the record, however, the 
Veteran failed to appear both times.  The Board also notes that, 
initially, the Veteran requested a personal hearing regarding his 
claims, but ultimately withdrew the hearing request due to his 
poor health.  

The medical questions in his case, however, are of a level of 
complexity that require a medical professional's opinion.  The 
Board is not competent to answer questions such as this.  "BVA 
panels must consider only independent medical evidence to support 
their findings rather than provide their own medical judgment."  
Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991).  

Since the Veteran is unable to appear for physical examination, 
medical opinions based on the evidence of record should be 
sought.  As such, while the Board regrets the delay, a Remand is 
again required so that a VA examiner may review the claims folder 
and provide a comprehensive medical analysis of this 1151 claim 
based upon the evidence of record.  The opinion should be 
provided by a physician who did not participate in his August 
1998 treatment at the Atlanta VA Medical Center.

Foot Disorder and Psychiatric Disorder Claims

The Veteran is also seeking to reopen the claims of entitlement 
to service connection for a foot disorder and entitlement to 
service connection for a psychiatric disorder.  He filed his 
request to reopen these previously denied issues in February 
1998.  Generally, a claim that has been denied in an unappealed 
decision may not thereafter be reopened and allowed. 38 U.S.C.A. 
§§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that has 
been disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

The Board acknowledges that the regulation regarding new and 
material evidence was amended during the course of this appeal.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001).  This amendment to 
38 C.F.R. § 3.156(a) applies only to claims to reopen a finally 
decided claim received on or after August 29, 2001.  Since the 
Veteran's 1998 request to reopen these claims was received prior 
to that date, the amended regulation does not apply.  In this 
case, new and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, which 
is neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so significant 
that it must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156(a) (2001).

A review of the record in this case reveals that there is 
potentially relevant evidence in Federal government control 
missing from the claims folder.  The Veteran was discharged from 
service in November 1968.  Post-service VA outpatient records 
include those dated between August 1998 and August 2001.  The 
only earlier records are those of January 1969 from the 
Cincinnati, Ohio, VA Medical Center, at which time the Veteran 
underwent foot surgery.  The discharge report notes that he would 
return in two weeks for post-operative treatment.  No records of 
this treatment, or any other treatment between January 1969 and 
August 1998, have been associated with the claims folder.  

The February 2001 VA records are the most recent VA records 
associated with the claims files, other than an Aid & Attendance 
examination conducted in 2005.  The Board notes that this is 
nearly nine years ago.  Moreover, the Veteran clearly contends 
that he has manifested psychiatric disorders since he requested 
the 1998 reopening of his claim.  Thus, there are potentially 
relevant federally-controlled VA medical records from 1969 to 
1998, and from 2001 to the present, that have not been sought and 
associated with the claims folder.  VA has a duty to assist the 
Veteran to obtain identified, existing evidence with respect to 
reopen the claims.  Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003).  A remand 
is required in order for VA to obtain records identified and 
referenced in the claims files.  

Accordingly, the case is REMANDED for the following action:

1.  Determine whether there are records of VA 
treatment of a foot disorder or a psychiatric 
disorder prior to December 1998, and obtain such 
records.  Determine whether there are records of 
VA treatment of a foot disorder or a psychiatric 
disorder after February 2001.  Associate all 
records obtained with the claims folder.  

2.  Obtain an opinion from an appropriate 
specialist, who has not previously been involved 
in the Veteran's care or offered an opinion on 
his 1151 issue.  The claims file with associated 
treatment records and this Remand must be made 
available to and reviewed by the examiner, and 
the report should discuss the review.  The 
reviewer should address the following:

i). Did VA timely identify an infrarenal 
abdominal aortic aneurysm and right iliac artery 
aneurysm?

ii). Did VA timely surgically treat an infrarenal 
abdominal aortic aneurysm and right iliac artery 
aneurysm?

iii). Please compare the Veteran's condition 
immediately before the beginning of the hospital 
care or medical or surgical treatment upon which 
the claim is based to the Veteran's condition 
after such care or treatment.  To what extent did 
the Veteran's post-surgical course represent the 
continuance or natural progress of the disorder 
for which the Veteran sought VA care or treatment 
in August 1998?  

iv).  If the Veteran manifested disability other 
than continuance or natural progress of the 
disorder for which he sought treatment, did an 
event not reasonably foreseeable result in any 
disability?  If so, describe the disability due 
to an unforeseeable event.

v).  Compensation is also authorized where VA 
treatment in question resulted in additional 
disability, and the proximate cause of the 
additional disability was carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's 
part in furnishing the medical treatment.  

      Is it at least as likely as not that VA's 
failure to timely diagnose and/or properly treat 
an aneurysm proximately caused the continuance or 
natural progress of an aneurysm?  

      Is it at least as likely as not that there 
was was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of 
fault on VA's part in furnishing the medical 
treatment render to the Veteran in August 1998?

The specialist should clearly outline the 
rationale for any opinion expressed and if any 
opinion cannot be given, the specialist should 
indicate the reasons why the opinion cannot be 
rendered.  

3.  Readjudicate the Veteran's claims.  If the 
benefits sought on appeal remain denied, the 
Veteran and his accredited representative should 
be issued a supplemental statement of the case 
(SSOC) and given a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).

